Exhibit 23.6 Consent of Independent Auditors The Board of Directors Essex Property Trust, Inc.: We consent to the use of our report dated December 13, 2012, with respect to the statement of revenue and certain expenses of Murphy Road Apartments – San Jose, a California limited partnership, included hereinand to the reference to our firm under the heading “Experts” in the prospectus. Our report refers to the fact that the statement of revenue and certain expenses was prepared for the purposes of complying with the rules and regulations of the U.S. Securities and Exchange Commission and is not intended to be a complete presentation of Willow Lake’s revenue and expenses. /S/ KPMG LLP KPMG LLP San Francisco, California March 11, 2013
